Citation Nr: 1616530	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-34 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1979 to August 1982.  This matter is before the Board of Veteran's Appeals on appeal from a January 2009 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In May 2015, a videoconference hearing was held before the undersigned; a transcript is associated with the Veteran's record.  In July 2015, the case was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

The July 2015 Board remand ordered a neurological examination of the Veteran to ascertain the severity of his migraine headache disability.  The examiner was to provide an opinion that identifies: (1) the frequency of the migraine attacks, (2) the nature of the migraine headaches (i.e., whether prostrating, prolonged), and (3) the impact the migraine headaches have on employment/employability.  The examiner was to also ascertain whether the migraine headaches are relieved by medication, (and if so identify the medication(s) and dosage), and to ascertain the amount of time the Veteran lost from work due to migraine headaches (and whether his accounts regarding time lost are consistent with the disability picture presented).

On September 2015 VA examination, the examiner indicated she did not review the record; she also did not respond to the questions posed.  Consequently, the September 2015 VA examination is inadequate for rating purposes, requiring corrective action.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, another remand is necessary.

Any updated records of private or VA treatment the Veteran has received for migraine headaches may contain pertinent information and should be secured for the record; notably, VA treatment records are constructively of record.  

The case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify all providers of evaluations and treatment he has received for migraine headaches since July 2015, and to provide the releases necessary for VA to secure complete records of any such private evaluations and/or treatment.  The AOJ should secure for the record complete clinical records from all providers identified.  

The Veteran must provide authorizations for records from each private provider.  If any private records sought are not received pursuant to VA's request, the AOJ should so advise the Veteran, and also advise him that ultimately it is his responsibility to ensure that private treatment records are received.

2. After the above development is completed, the AOJ should arrange for the Veteran to be examined by a neurologist to assess the severity of his service-connected headaches.  The Veteran's entire record (to include this remand and all records received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  On review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

a. Ascertain the frequency and duration of the headaches.
b. Note the level of functioning that remains during headaches.

c. Note the treatment regimen prescribed (and the relief that results); specifically identify prescribed medications, and their dosage, frequency of use, and side-effects, if any..

d. Indicate whether the headaches are manifested by characteristic prostrating attacks (and if so the frequency and duration of such).  Identify the clinical records that support the response to this question.

e. If the headaches are found to be very frequent and completely prostrating, opine whether they are productive of severe economic inadaptability (i.e., discuss their impact on employment).

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

